


EXHIBIT 10.1




The form of Split-Dollar Agreement (the “Agreement”) contains blanks where the
executive’s name, date and signatures appear. The executive officers who entered
into the Agreement, along with the respective dates and signatures are listed in
the following chart:
Executive Officer
Date
Authorized Signature
Witness Signature
Edward O. Handy, III
October 9, 2015
Joseph J. MarcAurele
Kristen L. DiSanto
 
 
 
 
Joseph J. MarcAurele
April 10, 2010
John C. Warren
Tracy K. Gray
 
 
 
 
David V. Devault
April 30, 1999
John C. Warren
Gail E. Wilcox
 
 
 
 
Mark K.W. Gim
April 30, 1999
John C. Warren
Kristen L. DiSanto





Split-Dollar Agreement
(Endorsement)
Corporate Owned Plan


This Agreement, entered into this          day of         ,      by and between
The Washington Trust Company (the “Corporation”), a trust company organized and
existing under the laws of the State of Rhode Island, and              (the
“Employee”).


Witnesseth:


WHEREAS, the Employee has rendered competent and faithful services on behalf of
the Corporation and the Corporation highly values the services, abilities and
accomplishments of the Employee; and


WHEREAS, the Corporation desires to encourage the Employee to continue to render
faithful and high quality services to the Corporation; and


WHEREAS, the Corporation is desirous of providing protection for the
beneficiaries of Employee in the event of his untimely death; and


WHEREAS, the Corporation has applied for, and is the owner of one or more life
insurance policies (the “Policy”) on the life of the Employee; and


WHEREAS, it is understood and agreed that this Agreement is to be considered
effective as of the date on which the Policy was issued by the Insurance Company
or the date of execution of this Agreement whichever is later.


NOW THEREFORE, for value received and in consideration of the mutual covenants
and agreements contained herein, the Corporation and the Employee agree as
follows:


Article I
Ownership Rights in the Policy


A.    The Corporation shall have all of the ownership rights, options and
privileges permitted by the Policy except those expressly granted to the
Employee by the terms of this Agreement.


B.    The Corporation has the right to borrow or to pledge the surrender value
of the Policy to the extent of its interest specified in Paragraph C of this
Article I, and as permitted by the terms of the Policy. The Corporation’s
interest in the surrender value of the Policy at any time during the Employee’s
lifetime, or at death, shall be adjusted to reflect any indebtedness on or
secured by the Policy which is attributable to borrowing by or on behalf of the
Corporation.




--------------------------------------------------------------------------------






C.    The Corporation shall have the right to designate itself as beneficiary of
the Policy, to the extent of the total death proceeds payable under the Policy
less the Employee’s Interest. The Employee’s Interest shall be an amount equal
to two times the Employee’s base salary at the time of death, less any benefits
payable from the Corporation’s group term life insurance plan.


D.    The Employee shall have the right to designate a beneficiary of the policy
death benefits to the extent of the Employee’s Interest. The Corporation is to
effectuate the beneficiary designation, as well as any settlement option made
available by the Policy that the Employee may elect.


E.    The Corporation may not take any action with respect to the Policy that
will impair any right or interest of the Employee in the Policy.


Article II
Premium Payment Options


A.    The Corporation shall contribute the entire premium payable under the
policy.


B.    The Employee shall be charged with taxable income by reason of the
economic benefit of the insurance protection received, as determined under
applicable tax laws. The Corporation shall furnish the Employee a statement on
Form W‑2 of his or her taxable income, including income, received under this
Plan.


Article III
Division of Death Proceeds of Policy


In the event that the Employee shall die while this Agreement is in force, the
Corporation shall be entitled to receive from the Policy proceeds in an amount
equal to the Corporation’s interest in the Policy, as determined under Article
I.C. of this Agreement. The portion of the Policy proceeds which is in excess of
the amount paid to the Corporation shall be paid to the beneficiary named by the
Employee in accordance with the terms of the Policy as reflected in the records
of the Corporation.


Article IV
Policy Dividends


Dividends credited to the Policy shall be applied pursuant to the terms of the
Policy.


Article V
Termination of Agreement


A.This Agreement may be canceled by either party at any time while the Employee
is living, upon written notice thereof to the other party and shall
automatically be canceled upon (i) termination of the Employee’s employment with
the Corporation for any reason during his/her lifetime, (ii) the Employee no
longer occupying the position of Vice President or a higher executive‑level
position within the Corporation, or (iii) the Employee’s regular work week being
reduced to less than 17.5 hours per week.
B.    Upon the division of death proceeds of the Policy pursuant to Article III
above, this Agreement shall terminate.


    
Article VI
Amendment


This Agreement may be amended at any time and from time to time, by a written
instrument signed by the Corporation and the Employee.






--------------------------------------------------------------------------------




Article VII
Agreement Binding Upon Parties


This Agreement shall bind both the Corporation and the Employee, as well as
their heirs, successors, personal representatives and assigns.


Article VIII
Insurer Not a Party to Agreement


The Insurance Company shall not be deemed a party to this Agreement. Payment or
other performance of its contractual obligations in accordance with the Policy
provisions shall fully discharge the Insurance Company from any and all
liability.


Article IX
Named Fiduciary and Plan Administrator


The Corporation is hereby designated the Named Fiduciary and Plan Administrator.


As Named Fiduciary, the Corporation shall be responsible for the management and
administration of this Split Dollar Plan. The Corporation’s Board of Directors
may delegate to others the Corporation’s responsibilities under the plan
including the employment of advisors and may execute any other powers necessary
for the discharge of its duties to the extent not in conflict with the
provisions of the Employee Retirement Income Security Act of 1974, as amended.


Article X
Claims Procedure


A claim form or a request for claim information with respect to benefits under
the Plan may be obtained upon written request to the Named Fiduciary or its
delegate.


In the event that the claim is in whole or in part denied, the Named Fiduciary
or its delegate shall provide notification of such denial to the claimant within
90 days. The notification shall contain the specific reasons for the denial, a
specific reference to the pertinent Plan provision upon which the denial is
based and a statement of the claimant’s right to bring a civil action. The
claimant shall also be informed of the Plan’s claim review procedure and shall
be provided with description of the method by which the claim may be perfected.


A claimant seeking claims review may, within 60 days following receipt by the
claimant of a written claims denial, request a claim’s review by written
application to the Named Fiduciary. In connection with the claim’s review, the
claimant shall be afforded an opportunity to review claims documents and submit
comments in writing. A final decision shall be rendered by the Named Fiduciary
within 60 days after receipt of request for review. The decision on review shall
be in writing and shall include, in the event the claims for benefits are wholly
and partially denied:


(1)    The specific reasons for the denial;


(2)    Specific reference to pertinent Plan provisions upon which the denial or
dispute is based;


(3)    A description of any additional information necessary for the claimant to
perfect the claim and an explanation of why such material or information is
necessary;


(4)    An explanation of the Plan review procedures; and


(5)    A statement of the claimant’s right to bring a civil action.






--------------------------------------------------------------------------------




Article XI
Governing Law


This Agreement sets forth the entire agreement between the parties hereto, and
any and all prior agreements are hereby superseded. The law of the State of
Rhode Island shall govern this Agreement.
IN WITNESS WHEREOF, the Parties hereto have set their hands on the day and year
first hereinabove written.




 
 
 
Employee Signature
 
Witness
 
 
 
Authorized Signature
Authorized Signor Title
The Washington Trust Company
 
 







